            IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
                         1:19 CV 174

LAURRELL SMITH,                   )
ADMINISTRATIX OF THE ESTATE       )
OF JAMES ROWLEY SMITH, III,       )
                                  )
                Plaintiff,        )                              ORDER
v.                                )
                                  )
ERIC FRESHER, TERAWN BENTON, )
AND C.R. ENGLAND, INC.,           )
                                  )
                Defendants.       )
_________________________________ )

      This matter is before the Court on Defendant C.R. England Inc.’s Motion

to Dismiss Pursuant to Rule 12(b)(6) and Motion for Partial Judgment on the

Pleadings Pursuant to Rule 12(c) (Doc. 14) ("Motion to Dismiss").

      The Motion to Dismiss was filed on July 10, 2019 and seeks the dismissal

with prejudice of, or partial judgment on the pleadings regarding, Plaintiff's

Sixth Claim for Relief: Negligent Training & Supervision of Defendant Benton

by Defendant C.R. England, Inc.

      On July 23, 2019, the parties filed a Stipulation of Dismissal (Doc. 25)

stipulating to the dismissal with prejudice of Plaintiff's Sixth Claim for Relief.

      Accordingly, the Motion to Dismiss (Doc. 14) is DENIED AS MOOT.

                                               Signed: September 3, 2019
